Citation Nr: 1730755	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder with alcohol dependence and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1996 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned at a Board hearing in October 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination of his major depressive disorder was in June 2013, in which the examiner opined that the Veteran's symptoms were more closely described by a diagnosis of a mixed anxiety-depressive disorder.  

The Veteran testified at the October 2016 hearing that his healthcare provider had increased his medication for depression, that he experiences periods of time in which his condition was worse than at other times, that he had continued difficulty keeping jobs, and that he stopped most of his regular physical activity.  The Veteran also testified that at times he had suicidal thoughts; the record reflects a suicide attempt in August 2008, which neither VA examination appears to take into account.  Because it appears that the disability has worsened since the last VA evaluation, a new VA examination is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Further, the Veteran testified that he sought treatment since his June 2013 VA examination at VA facilities, including the Vet Center and the VA Medical Center, and that he was attempting to see a therapist by whom he had previously been counseled through VA, although it is unclear whether this is a private therapist.  Although the Veteran submitted records at the hearing, there is no indication that an attempt was made to obtain a complete set of VA treatment records and it is unclear if the submitted records represent all of the available VA treatment records for the disability at issue.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the San Diego VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, including the San Diego Vet Center, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the nature and current severity of his major depressive disorder and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should comment on the various diagnoses in the record, including major depressive disorder, PTSD, and mixed anxiety-depressive disorder and whether the symptoms from each can be clearly separated.  All tests deemed necessary should be conducted and the results reported in detail.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his major depressive disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

